AO 2458 (Rev. 02/08/2019) Judgment in a Crimirial Petty Case (Modified)                                                                  Page 1 of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                      v.                                         (For Offenses Committed On or After November I, 1987)


                      Antonio Garcia-Serrato                                     Case Number: 3:19-mj-21792

                                                                                Leila W Mor an
                                                                                Defendant's Attorn
                                                                                                               F~l.E
REGISTRATION NO. 83592298                                                                                        MAY 012019
THE DEFENDANT:                                                                                          ci.~l'if( u~ 01$fl'i1Ci COURT
                                                                                                    !!0UfH~f1N l:J1!!'fl1iCf Ce CAL.I Of!NIA
 IZI pleaded guilty to count( s) _l::_::_of=--C=om:=pl::.:.a::.:.in::.:.t_ _ _ _ _ _ _ _.c..__-.J.IO··"-~-----™~[,;;·~.:;::ur.,.v..,_       .
 D was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                               Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                     1

 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                                   110
                                D TIME SERVED                                   ___cl-
                                                                                   _ _ _ _ _ _ _ days

      Assessment: $10 WAIVED [:g] Fine: WAIVED
  l{,$1
 .IX! Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                             charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendarit shall notify the court and
United States Attorney of any material. change in the defendant's economic circumstances.

                                                                              Thursday, May 9, 2019




                                                                                                ESTANLE        NE
                                                                                               ATES MAGISTRATE JUDGE


 Clerk's Office Copy                                                                                                         3: l 9-mj-21792
